UNITED STATES DISTRICT COURT
NOR'FHERN DISTRICT OF MlSSlSSlPPl

 

OXFORD DIVISION .
K & J ENTERPRISES, LLC PLAINTIFF
V. Civil No. 3:18~cv»00209»Gl*ID~RP
THE CITY OF OXFORD, l\/[ISSISSIPPI DEFENDANT
MEMORAN])[H\’I OPINION

 

On Octobei' 9, 2010, this Court heard testimony and argument on a motion for preliminary
injunction [Dl<t. 5] filed by Plaintiff K & .T Enterprises. K & 3 sought to enjoin the enforcement of
the ordinance passed by the City of Oxford requiring bars and restaurants Within Oxford to imple-
ment certain security measures At the conclusion of the hearing, the Coui't found that K & 3 had
not established the necessary elements to secure a preliminary injunction because they had not
shown a substantial likelihood of success on the inerits. 'l`hc Court ordered the motion be denied
[Dl<t. 20] The Court now explains in further detail the basis for that ruling.

Background
1. History

Known to the local Oxonians and others simply as “the Square”, the area surrounding the
Lafayette County Courthouse is home to numerous businesses including law offices, banl<s, retail-
ers, restaurants, and bars. On evenings and Weekends, those bars and restaurants become a popular
destination for the University Mississippi student body and anyone else Who Wishes to enjoy the
City’s nightlife.

Because of the Square’s popularity, the City must devote significant resources to ensuring

the safety of the public on evenings and weekends This is especially true on eventful Weel<ends in

 

Oxford, such as football games, when thousands of people-niany of whom are consuming alco-
hol%an be present on the Square, most of them concentrated in the four-block area that features
most of the Square’s bars.

The City has sought a Way to reduce the number of violent incidents, accidents, and disor-
derly conduct that occurs at night on the Square. To that end, in October of 2017, Oxford Chief of
Police loey East presented a safety assessment to the OXford Board of Aldermen that identified
several areas of concern involving the Square’s nightlife. ’l`hese included the size of the crowd in
public at the time the bars closed, excessive and underage dr‘inl<ing, and pedestrian safety. See
OPD Safety Assessment [13-1] and October 3, 2017 l\/linutes [13-2].

In May of 2018, the Board was presented with a first draft of what eventually became
Ordnance 2018-l7. The proposed ordinance created a “Downtown District” in Oxford consisting
of an area west of the Lafayette County Courthouse that featured most of the bars on the Square.
ln this district, bars and restaurants would be required to, among other things, maintain security
guards, implement video surveillance, use electronic means to prevent underage drinking, maintain
lines forming outside the business, and apply for event permits with the City on certain occasionsl
See May l5, 2018 Minutes, at 7 [6-1],

On September 4, 201 S, the Bcard met again to consider a revised version of the ordinance
See September 4, 2018 Minutes [6~3} at 4.] The revised version contained two noticeable differ~
ences. First, it did away with the security guard and event permit requirements Second, it would
apply not just to businesses in the Downtown District, but to any business in Oxford that was

required to have a permit allowing it to sell alcohol for orr-premise consumption At the meeting

 

l lt was at this meeting that the metes and bounds oftbe Downtown District were first reduced to writing
At a later Septcmber 13, meeting the Board affirmed the boundaries of the Downtown District. Septernber
l3, 2018 Minutes at 1~2 [6-4].

 

the City approved the ordinance Id. rl`he ordinance was to go into effect for cities in the “Down~
town District” on October 5, 2018J 30 days later. ]d. The ordinance would go into effect for the
other business in Oxford with on-premise retailer permits on January 1, 2019. According to the
minutes, the Board proposed the later effective date for business outside the Downtown District
because they had shorter notice that they would be covered by the ordinance

On Septelnber 14, K & J, which owns and operates the Library Sports Bar located on the
Square, filed a notice of appeal challenging the ordinance in the Circuit Court of lafayette County.
The notice of appeal asserted that numerous provisions of the ordinance were preempted by state
law, that the City’s decision to pass the ordinance was arbitrary and capricious and its findings
were not supported by evidence, that the ordinance deprives K & J of procedural and substantive
due process, and that the ordinance violated the United States Constitution.

On Septeinber 25, the City removed to this Coui't premising removal on federal question
2

subject matter jurisdiction K & J then filed the present motion seeking a preliminary injunction

2. Provisions

Tlie ordinance as adopted applies “all businesses in the City which are required by local or
State law to obtain an on-premise permit for the sale, distribution and consumption of alcoholic
beverages and/or beer and light wine.” ordinance 2018~17 at l [13-4]. Tl're ordinance contains the
following requirements that Plaintiff` s object to:

FirstJ the ordinance requires that covered businesses maintain security cameras that moni-
tor a variety of locations, including all entry/exit doors and common areas Id. § l4-100.5. 'l`he

ordinance provides that Cliief of Police may enter the premises and inspect the cameras and a

 

2 K&.l also sought a temporary restraining order preventing the ordinance from going into effect on October
5. The City eventually agreed to postpone the effective date until October tS, giving this Court the opportunity to hold
a hearing before it went into effect and obviating the need for a TRO. Second,

 

 

 

 

minimal amount of video footage as necessary to ensure the cameras are in working order. Id. §
14-100.5.b.

Second, the ordinance requires the businesses store the video footage for at least 7 days
The ordinance provides that other than the minimum amount of footage required to be presented
during inspections to determine the cameras are woi‘i<ing, businesses shall not be required to pro-
vide the footage to law enforcement absent a lawful order for such production Id. §14-100.5. g

Third, the ordinance requires that businesses use “Eiectronic Age Verification Devices” to
verify patrons’ ages when accessing age restricted areas of the business and when purchasing al-
coholic beverages Id. § 14-100.6.

Fourth, the ordinance requires that where patrons are awaiting to enter the business, the
business must maintain a line, the location of which must be approved by the Chief of Police Id. §
14.-100.4

Fifth, the ordinance requires that covered businesses maintain a photo lD and contact in-
formation for each employee ld. § lli-lOl.3

The ordinance makes it a misdemeanor to violate any provision, imposing a fine from $250
to $l,000 and/or a jail sentence of up to six months Ia'. § l4-l04.

Jurisdiction

An initial question is whether this Court has subject matter jurisdiction “The presence or
absence of federalpquestion jurisdiction is governed by the ‘well-pleaded complaint ruie,’ which
provides that federal jurisdiction exists only when a federal question is presented on the face of

the plaintiffs properly pleaded complaint.” Cnferpillcu‘ Inc. v. Willic/ms, 482 U.S. 386, 392, l07 S.

 

3 The ordinance also requires covered businesses maintain security and evacuation plans and that busi-
nesses train their employees on those plans i`d. § 14-102. Further, the ordinance requires that certain event
venues provide an event notice containing information about that event. ld. § 14-103. K & J does not specif~
ically object to those provisions

 

Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987). The City of Oxford listed, as a basis for their removal,
federal question jurisdiction under 28 U.S.C. § 133 l. Presuinably this was because K & l alleged
in its notice of appeal, that the ordinance violated its substantive and procedural due process rights
and that it violated the United States Constitution.

lt is clear that if K & l contends that the ordinance violates the United States Constitution,
then federal question jurisdiction exists See City ofChiengo it Inr'l Col[. ofSurgeons, 522 U.S.
156, 159, 118 S. Ct. 523, 527, 139 L. Ed, 2d 525 (1997) (holding that actions that contains both
federal constitutional and state administrative challenges to municipal decisions may be removed
to federal district court).

Even though this was not a traditional “coinplaint” its reference to the United States Con~
stitution is sufficient to invoke federal question jurisdiction ln Freenwn v. Bnrlfng!on Brondccisr-
er-s, Ine., a local zoning board issued a radio tower permit to a radio station that had already ob~
tained an FCC license Freenian v. Bnrlingfon Broadcasrenr, Ii?c., 204 F.3d 3ll, 315 (2d Cir.
2000). Homeowners complained that the tower interfered with numerous other radio devices and
as a result, the zoning board issued a citation to the radio station fd. However, the Zoning board
determined that its authority to enforce the permit was preempted by federal law. Id_ The home-
owner’s appealed that decision to a state court. 'l`here, the radio station removed to federal court.
Id.

The Second Circuit Court of Appeals considered whether the federal district court had re»
nioval jurisdiction lt reasoned this question was important because this administrative appeal dif-

fered from a traditional lawsuit (lil<e the one instituted in City ofChz'cugo) in two ways Id. at 317.

 

 

First, the action was instituted not by a complaint but by a notice of appeal Id. SecondJ the docu-
ment initiating the action did not set forth a cause of action, but rather a “Statement of Questions”.
Id.
'l`he Second Circuit reasoned that these distinctions were ultimately unimportant As the

court stated:

Although a “Statement of Questions” does not present a claim that

may be examined to determine if it arises under federal law in quite

the same manner as a “complaint” asserting a cause of action, this

technical difference also provides no basis for rejecting federal sub-

ject matter jurisdiction The well-pleaded complaint rule is con~

cerned with the existence of a federal question on the face of the

document invoking a state court's jurisdiction, not whether that doc-
ument bears the label “complaint.”

Id.

Applying that reasoning to the case at hand, federal question jurisdiction is clear. K & J
asserts in their notice of appeal that the ordinance violates both its procedural and substantive due
process rights and the United States Constitution. This establishes a federal question and enables
removal to this Court.

Prcliminary Injunction

To obtain a preliminary injunction, K & J must establish: (l) a substantial likelihood of
success on the merits, (2) a substantial threat that failure to grant the injunction will result in irrep-
arable injury, (3) the threatened injury outweighs any damage that the injunction may cause the
opposing party, and (4) the injunction will not disserve the public interestl Nenl v. Fed. Bnrean cf
Prr'sons, 76 F. App'x 543, 545 (Sth Cir. 2003) (citing Wonren's Med. Cir. v. Bell, 248 F.3d 411,
418»420 (5th Cir. 2001)). K & J must establish all four elements; the “failure to prove any one of

them will result in a denial of the motion.” fnl (citing Enler'. Int'l, Ine. v. Coijpoi'ncion Ers'tcrtnl

 

Perrolem Ecnaforimm, 762 F.2d 464, 472 (Sth Cir. i985)). ln the instant case, K & J cannot show
a likelihood of success on the merits

“To show a likelihood of success, plaintiffs must at least present a prima facie case, but
need not prove that they are entitled to summary judgment Mcmnnenml Task Connn., Ine. v. Foxx,
157 F. Supp. 3d 573, 585 (E.D. La. 2016), aj"ci' sub nom Mommienrcil Ta.s'k Comm., Inc. v. Chcio,
678 F. App'x 250 (Sth Cir. 2017). “"l`o assess the likelihood of success on the merits, the couit
looks to standards provided by the substantive law.” Id. (citing Sepulvado v. Jz'ndnl, 729 F.Bd 413,
418 (5th Cir. 2013)).

K & J advances three reasons why the ordinance is likely invalid: (l) the ordinance as a
whole is preempted by state law because it regulates more than allowed under state law', (2) spe-
cific provisions of the ordinance are pre-empted by state law; and (3) the bifurcated effective date
is arbitrary and capricious4 5

1. Preemption of the ordinance as a whole

K & J first contends that the ordinance seeks to regulate on premise permit holders in a
way impermissible by state law. According to K & J because state statutes provide the State rl`ax
Comrnission with the broad regulatory authority over the manufacture, distribution, sale, and pos-
session of alcohol, municipalities may not regulate such permit holders in a way that impairs their
ability to sell alcohol. See Miss. Code Ann. §§ 67-1-37; 67-3~23.

The Mississippi Home Rule Statute provides that:

 

“ K & l also contended that the ordinance’s original Oetober 5tli effective date was procedurally effec-
tive. The City agreed not to implement the ordinance until October 15, rendering that challenging moot.

5 The Court notes that, as discussed above, it is convinced it has jurisdiction because K & J`s notice of
appeal indicates that it will challenge the constitutional validity of the ordinance Tlrus, this Court has original
jurisdiction over the constitutional claims and supplemental jurisdiction over the state law claims K & J,
however, has tendered little, if any, specific federal constitutional arguments to this Coui't as a reason for why
it may succeed on the merits "l`hus, this Court is currently in the unsual position of evaluating this case solely
under state law at this stage

 

 

The governing authorities of every municipality of this state shall
have the care, management and control of the municipal affairs and
its property and finances ln addition to those powers granted by
specific provisions of general law, the governing authorities of mu-
nicipalities shall have the power to adopt any orders, resolutions or
ordinances with respect to such municipal affairs, property and fi~
iiances which are not inconsistent with the l\/lississippi Constitution
of 1890, the l\/lississippi Code of 1972, or any other statute or law of
the State of Mississippi, and shall likewise have the power to alter,
modify and repeal such orders, resolutions or ordinances

l\/liss. Code. Ann. § 21~17-5. However, the city cannot “adopt any valid ordinance, the effect of
which would be nullification of the State's statutes dealing with the same misdemeanor, such as
the possession of beer made legal for personal consumption.” City ofAmory v. Yz`eldi`ng, 34 So.2d
726, 728 (1948). “lt is well established that in any conflict between an ordinance and a statute, the
latter must prevail.” Watkins v. Nc:vurr'erte, 227 So.2d 853, 855 (l\/liss. 1969).

l\/lississippi alcohol laws provide that “[m]unicipalities may enforce such proper rules and
regulations for fixing zones and territories, prescribing hours of opening and of closing, and for
such other measures as will promote public health, inorals, and safety, as they may by ordinance
provide.” Id. § 67-3-65.

The Couit must consider then, whether this ordinance is likely a valid exercise of municipal
authority under the Home Rule statute and § 67-3-65 and whether it conflicts with some other state
law.

Two cases are instructive First, in Mnyncu‘d v. City qunpelo, the City of Tupelo passed
an ordinance prohibiting the consumption of alcohol in businesses between the hours of midnight
and 7:00 a.m. Maynnrd v. City of Tupelo, 691 So. 2d 385, 387 (Miss. 1997). The plaintiff chal-
lenged the ordinance, arguing that it was expressly prohibited by l\/liss. Code Ann. § 67-1-7 and
generally preempted by the State’s extensive foray into alcohol regulation The Court held that the

ordinance was not prohibited by §67-7-17 which permitted counties and cities the “local option”

 

 

of permitting the sale, distribution, and possession of alcohol, because there was no clear expres-
sion by the legislature to regulate the “consumption” of alcohol with the statute Icl. at 388. Thc
Court also held that the entire area of alcohol regulation was not preempted, as evidenced by the
existence of § 67-3-65 itself lot

Next, in Collins v. City oer/zelhurst, the l\/lississippi Supreme Court confronted an ordi~
nance that prohibited cir-premises holders from allowing persons under the age of 21 to entering
their establislnnents where beer was consumed Collins v. City of anlehnrsl, 709 So. 2d 408j 409
(Miss 1997). Again, the court upheld the ordinance finding it to be a valid under § 65~3-65. ld. at
412.

Applying this to the case at hand, the Court finds that the ordinance here is likely valid
under § 65-3-65. As the court in Collr`ns noted, the statute permits city regulations that not only

554

address where and when alcohol may be sold, but also permits such other measures as will
promote public healrh, mor'ols, and sqfe!y, as they may l)y ordinance provide’ ” Icl. (quoting l\/liss.
Code Ann. § 65-3-65) (emphasis in original). This ordinance appears to do just that by verifying
that no minors purchase alcohol, ensuring that security camera footage is available of any incident
which may occur in the bar, and keeping the lines outside the business orderly.

l\lor is there indication that this ordinance conflicts with any state statute concerning per-
mitting ordinances are preempted by state law only when there is a “direct conflict between the
state statute and local ordinance.” Delphi Oi`l, Inc. v. Forresl Cty. Bd. ofSupervlsors, 114 So. 3d
719, 723 (Miss. 2013). While the ordinance applies to those businesses that hold an on-premise
retailer permit, it does not affect the permit in anyway. A violation of the ordinance does not revoke

the permit The ordinance does not make illegal anything that a business does by virtue of the

permit, such as selling alcohol that is to be consumed on the premise Accordingly, the Court finds

 

that K & J has not established a substantial likelihood of successfully challenging the ordinance
on this ground.

2. Preemption of specific provisions
K & J also identifies four specific provisions that it argues are preempted by specific state
law.
It first argues that the requirement that businesses use an “Electronie Age Verification De-
vice” to ascertain a patrons age is in conflict with Miss. Code Ann. 67-3 -69(4) which states:
A person who sells any beer or wine to a person under the age of
twenty-one (21) years shall not be guilty of a violation of Section
67-3-53(b) if the person under the age of twenty-one (21) years rep-
resents himself to be twenty-one (21) years of age or older by dis-
playing an apparently valid l\/Iississippi drivcr’s license containing
a physical description consistent with his appearance or by display-
ing sorne other apparently valid identification document containing

a picture and physical description consistent with his appearance for
the purpose of inducing the person to sell beer or wine to him.

K & J does not clearly explain how the ID scanner requirement is preempted by the statute.
First, the provision in question is actually an affirmative defense to an alleged violation of section
67-5-53(b). There is nothing in the statute that a permit holder is required to do (other than not sell
alcohol to minors). Second, it appears obvious that if a patron provided an lD to the business to be
scanned by the ID scanner then they have represented themselves to be at least 21 “by displaying
an apparently valid Mississippi driver’s license containing a physical description consistent with
his appearance or by displaying some other apparently valid identification document.” ln other
words, by complying with the ordinance, a permit holder will always have the affirmative defense
available to them.

'Second, K & J argues that the ordinance provisions requiring security cameras and inspec-
tion by the Chief of Police are preempted by Miss. Code Ann. § 67~1~37(11) which grants the Al-

cohol Beverage Control Division of the l\/lississippi Department of Revenue the right to “inspect,

10

 

 

or cause to be inspected, any premises where alcoholic liquors intended for sale are manufactured,
stored, distributed or sold, and to examine or cause to be examined all books and records pertaining
to the business conducted therein.”

Again, K & J does not explain how the ordinance conflicts with this statute Granting ABC
the right to inspect a permit holder’s business does not exclude inspection by all other entities.
Under K & J’s reading of the statute, the state health inspector or local fire marshal would be
prohibited from entering and inspecting the business

Third, K & 3 argues that the provision that requires businesses to maintain photo ID, contact
information, and job description for its employees conflicts with state regulations that require re-
tailers to maintain certain business records and information about whether certain employees have
been convicted of felonies See 35 Code Miss. R. 35~11-2.06 & 35 Code l\/iiss. R. 35~22-3.09.
Again, there is no explanation why the ordinance conflicts with these regulations K & .l does not
explain how compliance with the ordinance precludes compliance with the regulations

Finally, K & l argues that the statute imposes vicarious criminal liability by holding the
permittee responsible for violations of its employees and that this is impermissible both because it
is unconstitutional and because state statutes in this area impose only civil and regulatory penalties
on employers for acts of their employees

With respect to the constitutional argument, K & J does not advance any argument for why
the ordinance is unconstitutional To the extent that K & .l wishes to challenge to the enforcement
of any criminal penalties of law on the basis that it will impose vicarious liability on K & l, the
Court does not think that issue is presently ripe for review. An issue is not ripe if “further factual
development is required.” New Orlecms Pnl). Serv., lnc. v. Council ofCin ofNew Orlecms, 833

F.Zd 583, 587 (Sth Cir. l987) (citing Thomos v. Um.`on Corbicle Agricullw‘ol Prochrcfs Co., 4?3

ll

 

U.S. 568, 105 S.Ct. 3325, 3333, 87 L.Ed.2d 409 (l985)). lt is impossible for this Court to determine
whether the City seeks to impermissibly impose vicarious criminal liability on any individual with-
out the City first seeking to punish a specific person for specific conduct of another.

With respect to the regulatory argument, K & l here, as with other arguments, seems to
argue that the City’s ordinance seeks to regulate in an area where the State has already enacted a
broad regulatory scheme, and therefore the City’s ordinance is impermissible The Mississippi
Supreme Court has already held that the “entire area relating to the regulation of alcohol” is not
preempted by °‘the extensive regulation of this area by the Legislature.” Moynorcl, 691 So. 2d at
388

3. Bifurcated Effective Date

Finally, K & l contends that the bifurcated effective date of the ordinance where the Down-
town District businesses would be required to comply by October 15 and the rest of the City busi-
nesses would be required to comply by lanuary l, 2019 was both arbitrary and capricious and
discriminatory

To the extent that K & J argues an equal protection violation (and K & J does not present
any argument on that point), K & J does not show that it is a part of a suspect class that warrants
a heightened level of scrutiny;-thus, the “legislation incurs only the minimum ‘rational-basis’ re-
view applicable to general social and economic legislation.” Bcl. ofTrusrees of Univ. of /llobo.mo
v. Garre!l, 531 U.S. 356, 366, 121 S. Ct. 955, 963, 148 L. Ed. 2d 866 (2001). Here, it appears
there was a rational basis for the separate effective dates The City had been discussing at public
meetings imposing the ordinance on businesses near the Square since October 20l7. lt wasn’t until
the summer of 2018 that the City considered imposing the requirements on all permit holders in
the City. Thus, it appears there was a rational need to give those businesses a longer amount of

time in which to obtain the necessary equipment to comply with ordinance

12

 

 

For that same reason, the bifurcated effective date is not an arbitrary and capricious exer-
cise of municipal power. Under l\/lississippi law, a court reviews the application of a municipality's
legislative authority under the “arbitrary and capricious” standard Chcmcller v. Cin of Jcrck.s'on
Civi'l Serv. Comm'n, 687 So. 2d 142, 143 (Miss. 1997). An act is “arbitrary” when “it is not done
according to reason or judgment, but depending on the will alone.” Boy St. Loui's Cmty. Ass'n v.
Comm’n on Morine Res., 808 So. 2d 885, 890 (Miss. 2001) (citing Burlcs v. Amite County Sch.
Dist., 708 So.2d 1366, 1370 (l\/liss.1998)). An act is “capricious” when it is “done without reason,
in a whimsical manner, implying either lack of understanding or a disregard for the surrounding
facts and settled controlling principles.” ld. (citing Bnrks, 708 So.2d at 1370). “A holding which
is supported by substantial evidence cannot be arbitrary and capricious.” Mi.`ss. Bnrecm ojNorcorics
v. Stacy, 817 So.2d 523, 526 (Miss. 2002). The initial drafts of the ordinance specified that they
would only apply to the Downtown District. There is substantial evidence supporting the bifur-
cated effective date

Motion to Stay

K & l finally asks that, if this Court finds a preliminary injunction is not warranted, it issue
a stay pending an appeal. A motion for stay pending is considered under the same four factors as
a motion for preliminary injunction, including the likelihood of success on the merits. Nken v.
Hola.'er, 556 U.S. 418, 434, 129 S. Ct. 1749, 1761, 173 L. Ed. 2d 550 (2009). “lt is not enough that
the chance of success on the merits be ‘better than negligible”’ lo’. (citing Sofinet v. lNS, 188 F.3d
703, 707 (C.A.7 1999)). Because this Court does riot find that that K & .l has not made a sufficient

showing ofsuccess on the merits, the motion to stay is denied.

13

 

Conclusion

For these reasons, the Court finds that K & J has not established a substantial likelihood of
success on the merits. Accordingly, they are not entitled to a preliminary injunction prohibiting

enforcement of the ordinance or a stay pending appeal

452th

sni\`iion o.s. Disriucr moon

This the // day of October, 2018.

14

